Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 154a, 154b, 154c.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 152a, 152b, 152c, 160a, 162a.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 18 is objected to because of the following informalities:  “a top surface” of line 2 should be corrected to “the top surface”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the top surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the top surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the top surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 is led to be indefinite as it is unclear if “a basis weight” is a newly recited structure or refers to “a basis weight” of claim 12.
Claim 15 is led to be indefinite as it is unclear if “a coating weight” is a newly recited structure or refers to “a coating weight” of claim 14.
Claim 17 is led to be indefinite as it is unclear if “a thickness” is a newly recited structure or refers to “a thickness” of claim 16.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, 10-11, 23, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Madanat (US 20140027459).
Claim 1:  Madanat discloses a multi-layered container 102 (peelable plate) comprising: a first sheet 104 (base); a second sheet 106, third sheet 110, and additional layers of sheets 115 (plurality of liner layers) disposed adjacent to the top surface of the first sheet 104 (base); an adhesive portion 109 (base adhesive layer) disposed between the first sheet 104 (base) and the second sheet 106, third sheet 110, and additional layers of sheets 115 (plurality of liner layers); and adhesive portions 109 (plurality of liner adhesive layers) disposed between the second sheet 106, third sheet 110, and additional layers of sheets 115 (plurality of liner layers) (see P. 0009 and fig. 1a, 1b, 2).
Claim 2:  Madanat discloses wherein the adhesive portions 109 (plurality of liner adhesive layers) include adhesive properties that allow a top liner layer of the second sheet 106, third sheet 110, and additional layers of sheets 115 (plurality of liner layers) to be peeled away from another liner layer of the second sheet 106, third sheet 110, and additional layers of sheets 115 (plurality of liner layers) while the another liner layer remains in its original position (see fig. 1E).
Claim 3:  Madanat discloses wherein the adhesive portion 109 (base adhesive layer) includes adhesive properties that allow a top liner layer of the second sheet 106, third sheet 110, and additional layers of sheets 115 (plurality of liner layers) to be peeled away from other liner layers of the second sheet 106, third sheet 110, and additional layers of sheets 115 (plurality of liner layers) while the other liner layers of the second sheet 106, third sheet 110, and additional layers of sheets 115 (plurality of liner layers) remain in their original positions (see fig. 1E).
Claim 4:  Madanat discloses wherein each of the second sheet 106, third sheet 110, and additional layers of sheets 115 (plurality of liner layers) include a non-adhesive portion 108 (tab portion) extending outwardly from each respective liner layer (see fig. 1C & 1D).
Claim 5:  Madanat discloses wherein the adhesive portion 109 (base adhesive layer) is a base coating on a top surface of the first sheet 104 (base) (see fig. 2 and P. 0023).
Claim 8:  Madanat discloses the second sheet 106, third sheet 110, and additional layers of sheets 115 (plurality of liner layers) being steam pressed (compressed) against the first sheet 104 (base) (see fig. 1A and P. 0030).
Claim 10:  Madanat discloses the first sheet 104 (base) having a greater stiffness than each of the second sheet 106, third sheet 110, and additional layers of sheets 115 (plurality of liner layers) due to its thicker nature (see P. 0019).
Claim 11:  Madanat discloses the first sheet 104 (base) having a greater thickness than each of the second sheet 106, third sheet 110, and additional layers of sheets 115 (plurality of liner layers) (see P. 0019).
Claim 23:  Madanat discloses a multi-layered container 102 (peelable food container) comprising: a first sheet 104 (base); a second sheet 106, third sheet 110, and additional layers of sheets 115 (plurality of liner layers) disposed adjacent to the top surface of the first sheet 104 (base); an adhesive portion 109 (base adhesive layer) disposed between the first sheet 104 (base) and the second sheet 106, third sheet 110, and additional layers of sheets 115 (plurality of liner layers); and adhesive portions 109 (plurality of liner adhesive layers) disposed between the second sheet 106, third sheet 110, and additional layers of sheets 115 (plurality of liner layers), wherein each of the second sheet 106, third sheet 110, and additional layers of sheets 115 (plurality of liner layers) includes a non-adhesive portion 108 (tab portion) extending outwardly from each respective liner layer (see P. 0009 and fig. 1A-1D, 2).
Claim 24:  Madanat discloses a method of forming a multi-layered container 102 (peelable food plate), the multi-layered container 102 (peelable food plate) including a first sheet 104 (base), a second sheet 106, third sheet 110, and additional layers of sheets 115 (plurality of liner layers) disposed adjacent to a top surface of the first sheet 104 (base), an adhesive portion 109 (base adhesive layer) disposed between the first sheet 104 (base) and the second sheet 106, third sheet 110, and additional layers of sheets 115 (plurality of liner layers), and a plurality of adhesive portions 109 (liner adhesive layers) disposed between the second sheet 106, third sheet 110, and additional layers of sheets 115 (liner layers), the method comprising: applying (coating) the second sheet 106, third sheet 110, and additional layers of sheets 115 (liner layers) with adhesive (liner adhesive); applying (coating) the first sheet 104 (base) with adhesive (base adhesive); and steam pressing (compressing and heating) the first sheet 104 (base), adhesive portion 109 (base adhesive layer), second sheet 106, third sheet 110, and additional layers of sheets 115 (liner layers) and adhesive portions 109 (liner adhesive layers) to form the multi-layered container 102 (peelable food plate) (see P. 0009 & 0030 and fig. 1a, 1b, 2).

Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuhlman (US 3076579).
Claim 1:  Kuhlman discloses a dinner plate 10 (peelable plate) comprising: a base 12; a plurality of liners 11 (liner layers) disposed adjacent to the top surface of the base 12; an adhesive (base adhesive layer) disposed between the base and the plurality of liner layers; and an adhesive (plurality of liner adhesive layers) disposed between the liners 11 (liner layers) (see C. 2 L. 52-54 and fig. 2).
Claim 9:  Kuhlman discloses wherein the base 12 is formed of a paper (paper-based material infused with cellulose fiber) (see C. 2 L. 32-35).

Claim(s) 1-5, 8, 10, and 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buff (US 4182462).
Claim 1:  Buff discloses a container 10 (peelable plate) comprising: a support member 12 (base); a layers 11 (plurality of liner layers) disposed adjacent to the top surface of the support member 12 (base); a suitable means in the form of adhesive means 35 (base adhesive layer) disposed between the support member 12 (base) and the layers 11 (plurality of liner layers); and adhesive means 35 (plurality of liner adhesive layers) disposed between the layers 11 (plurality of liner layers) (see fig. 2-3 and C. 2 L. 47-53).
Claim 2:  Buff discloses wherein the adhesive means 35 (plurality of liner adhesive layers) include adhesive properties that allow a top liner layer of the layers 11 (plurality of liner layers) to be peeled away from another liner layer of the layers 11 (plurality of liner layers) while the another liner layer remains in its original position.
Claim 3:  Buff discloses wherein the adhesive means 35 (base adhesive layer) includes adhesive properties that allow a top liner layer of the layers 11 (plurality of liner layers) to be peeled away from other liner layers of the layers 11 (plurality of liner layers) while the other liner layers of the plurality of liner layers remain in their original positions.
Claim 4:  Buff discloses wherein each of the layers 11 (plurality of liner layers) include a tab 19 (tab portion) extending outwardly from each respective layer 11 (liner layer) (see fig. 2).
Claim 5:  Buff discloses wherein the adhesive means 35 (base adhesive layer) is a base coating on a top surface of the support member 12 (base) (see fig. 2-3 and C. 2 L. 47-53).
Claim 8:  Buff discloses wherein the layers 11 (plurality of liner layers) are compressed against the support member 12 (base) (see fig. 3).
Claim 10:  Buff discloses wherein the support member 12 (base) has a greater stiffness than each of the layers 11 (plurality of liner layers) (see C. 3 L. 29-33).
Claim 21:  Buff discloses wherein the adhesive means 35 (plurality of liner adhesive layers) form a food resistant barrier between the layers 11 (plurality of liner layers) as they cover an entire surface of their respective layer 11 (liner layer) (see C. 2 L. 52-53).
Claim 22:  Buff discloses wherein each adhesive means 35 (plurality of liner adhesive layer) is disposed around a perimeter region of each layers 11 (liner layer) as they cover an entire surface of their respective layer 11 (liner layer) (see C. 2 L. 52-53).
Claim 23:  Buff discloses a container 10 (peelable food container) comprising: a support member 12 (base); a layers 11 (plurality of liner layers) disposed adjacent to the top surface of the support member 12 (base); a suitable means in the form of adhesive means 35 (base adhesive layer) disposed between the support member 12 (base) and the layers 11 (plurality of liner layers); and adhesive means 35 (plurality of liner adhesive layers) disposed between the layers 11 (plurality of liner layers), wherein each of the liner layers include a tab 19 (tab portion) extending outwardly from each respective layer 11 (liner layer) (see fig. 2-3 and C. 2 L. 47-53).

Claim(s) 1-3, 5, 10, 11, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wallce (US 20140054292).
Claim 1:  Wallce discloses a peelabel food service container (peelable plate) comprising: a rigid sheet (base); a plurality of second sheets (liner layers) disposed adjacent to the top surface of the rigid sheet (base); a first barrier composition (base adhesive layer) disposed between the rigid sheet (base) and the plurality of second sheets (liner layers); and a plurality of second barrier compositions (liner adhesive layers) disposed between the second sheets (liner layers) (see P. 0128, 0134, 0138.
Claim 2:  Wallce discloses wherein the second barrier compositions (liner adhesive layers) include adhesive properties that allow a top liner layer of the plurality of second sheets (liner layers) to be peeled away from another liner layer of the plurality of second sheets (liner layers) while the another liner layer remains in its original position as each second sheet (liner layers) can be individually peeled (see P. 0135 & 0139).
Claim 3:  Wallce discloses wherein the first barrier composition (base adhesive layer) includes adhesive properties that allow a top liner layer of the plurality of second sheets (liner layers) to be peeled away from other liner layers of the plurality of second sheets (liner layers) while the other liner layers of the plurality of liner layers remain in their original positions as each second sheet (liner layers) can be individually peeled (see P. 0135 & 0139).
Claim 5:  Wallce discloses wherein the first barrier composition (base adhesive layer) is a rigid sheet (base) coating on a top surface of the rigid sheet (base) (see P. 0138).
Claim 10:  Wallce discloses wherein the rigid sheet (base) has a greater stiffness than each of the plurality of second sheets (liner layers) (see P. 0135).
Claim 11:  Wallce discloses wherein the rigid sheet (base) has a greater thickness than each of the plurality of second sheets (liner layers) (see P. 0169).
Claim 19:  Wallce discloses wherein the plurality of second sheets (liner layers) includes 20 which falls within the claimed range of 10-50 second sheets (liner layers) (see P. 0135).
Claim 20:  Wallce discloses wherein the plurality of second sheets (liner layers) includes 20 which falls within the claimed range of 15-25 second sheets (liner layers) (see P. 0135).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buff (US 4182462) as applied to claim 5 above, and further in view of Wanshik (KR 102158171).
Claim 6:  Buff discloses the claimed invention except for the base coating including an oil-based substance.
Wanshik teaches a peelable oil-based ultra-high adhesive OP-29 of Cosmotech.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the adhesive means 35 (base adhesive layer) out of a peelable oil-based ultra-high adhesive OP-29 of Cosmotech, as taught by Wanshik, due to its good peelability and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallce (US 20140054292) as applied to claim 1 above, and further in view of Bunnelle (US 20120213956).
Claim 7:  Wallce discloses the claimed invention except for the liner adhesive layers including a soy wax.
Bunnelle teaches waxes prepared from soybean oil (soy wax) as a substitute for petroleum derived waxes in adhesive compositions (see P. 0045
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the second barrier compositions (liner adhesive layers) to include waxes prepared from soybean oil (soy wax), as taught by Bunnelle, due to their clean release qualities and compostability.

Claim(s) 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallce (US 20140054292).

 
Claim 12:  Wallce does not disclose wherein each of the liner layers has a basis weight in the range of 30-60 pounds.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the second sheets (liner layers) have a basis weight in the range of 30-60 pounds in order to provide adequate tear resistance and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In. re Aller, 105 USPW 233.  
Examiner notes that no criticality has been established for the claimed range.
Claim 13:  Wallce does not disclose wherein each of the liner layers has a basis weight in the range of 35-45 pounds.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the second sheets (liner layers) have a basis weight in the range of 35-45 pounds in order to provide adequate tear resistance and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In. re Aller, 105 USPW 233.  
Examiner notes that no criticality has been established for the claimed range.
Claim 14:  Wallce discloses wherein the second barrier compositions (liner adhesive layers) include a coating that is added to each side of each of the second sheet (liner layers) and that a skilled artisan in this field is able to select a standard coat weight for an adhesive (see P. 0094, 0138 & 0140).
Wallce does not disclose the coating having a coating weight in the range of 2-20 pounds.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the second barrier compositions (liner adhesive layers) have a coating weight in the range of 2-20 pounds in order to provide adequate adhesion and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In. re Aller, 105 USPW 233.  
Examiner notes that no criticality has been established for the claimed range.
Claim 15:  Wallce does not disclose the coating has a coating weight in the range of 5-15 pounds.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the second barrier compositions (liner adhesive layers) have a coating weight in the range of 5-15 pounds in order to provide adequate adhesion and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In. re Aller, 105 USPW 233.  
Examiner notes that no criticality has been established for the claimed range.

Claim(s) 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buff (US 4182462).
Claims 16-17:  Buff is silent as to the thickness of the support member 12 (base).
Buff does not disclose the base having a thickness of 3mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the support member 12 (base) have a thickness of 3 mm in order to provide reinforcement to the layers 11 (plurality of liner layers) and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In. re Aller, 105 USPW 233.  Additionally, since it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 (CCPA 1955) and also MPEP 2144.04.
Examiner notes that no criticality has been established for the claimed range of 16 or the claimed value of 17.
Claim 18:  Buff discloses wherein a top surface of the support member 12 (base) defines a recess 20 in the support member 12 (base), and wherein the layers 11 (plurality of liner layers) are disposed, at least in part, within the recess 20 in the support member 12 (base) (see fig. 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5445110, US 2542413, US 1574259, US 20050061819, US 20100200012, KR 20170089071, KR 20110008058, WO 9203101 are considered pertinent to stacked liners on a base.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLAN D STEVENS/Primary Examiner, Art Unit 3736